 



 



Blue Sphere Corporation 8-K [blsp-8k_040118.htm]

 

Exhibit 10.1

 



SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (this “Agreement”) is made effective as of the Effective
Date between Blue Sphere Corporation, a Nevada corporation having its principal
place of business at 301 McCullough Drive, 4th Floor, Charlotte, North Carolina
28262 (the “Company”) and Yossi Keret, an individual residing at [] (the
“Executive”). The Company and the Executive are each referred to herein as a
“Party” and collectively, the “Parties”.

 

WHEREAS, the Company wishes to engage the Executive as its Chief Financial
Officer and to provide the Services (as defined below) and the Executive agrees
to be the Company’s Chief Financial Officer and to provide the Services for the
compensation and otherwise in accordance with the terms and conditions contained
in this Agreement; and

 

WHEREAS, the Executive represents that he possesses all experience, ability and
skills relating to the Company’s business that are necessary to render the
Services to the Company and the Executive have been and is in the business of
providing such Services.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, accepted and agreed to, the Parties, intending to be legally
bound, agree to the terms set forth below.

 

1.TERM.

 

1.1.       Term. This Agreement will commence on April 1st, 2018 (the “Effective
Date”) and expire on April 1st, 2020, unless sooner terminated pursuant to
Section 4 hereof (the “Initial Term”). Upon the end of the Initial Term, the
Parties may extend this Agreement upon mutual consent for additional one (1)
year periods (collectively, the “Term”).

 

2.TITLE, DUTIES AND SERVICES.

 

2.1.       The Executive shall serve as the Company’s Chief Financial Officer.
Subject to the terms and conditions set forth herein, the Company hereby retains
Executive to assist the Company and its affiliates and/or subsidiaries as Chief
Financial Officer on all strategic and tactical matters as they relate to budget
management, cost benefit analysis, financial forecasting needs, securing new
funding, assisting in the making of strategic decisions, business development,
projects appraisal, projects management, financial analysis, transaction
negotiation and structuring, preparing, filing certifying to the accuracy of
financial statements pursuant to applicable U.S. Securities and Exchange
Commission (“SEC”) rules and regulations and ensuring of compliance with all
applicable federal, state and local regulations, including, but not limited to
the Company’s reporting requirements with the SEC, monitoring banking
activities, overseeing accounts payable and accounts receivable as well as such
other duties, authority, and responsibility as shall be determined, expanded or
limited from time to time by the Company’s Chief Executive Officer or the
Company’s Board of Directors (collectively, the “Services”).

 

2.2.       The Services shall be provided solely and exclusively by the
Executive. The Executive shall not subcontract, assign, transfer or otherwise
delegate performance of any Services without the prior written consent of the
Company.

 

2.3.       Throughout the Term of this Agreement, the Executive shall devote all
his business time and attention to the business of the Company according to the
needs of the Company from time to time.

 



1

 

 

2.4.       The Executive shall perform the Services in an efficient, expeditious
and professional manner. In performance of the Services and this Agreement, the
Executive shall comply with all applicable laws, ordinances, rules, regulations,
orders, licenses, permits and other governmental requirements (including, but
not limited to, any such requirements imposed upon the Company with respect to
the Services).

 

2.5.       The Executive represents and warrants to the Company that he is under
no contractual or other restrictions or obligations which are inconsistent with
the execution and delivery of this Agreement, or which may interfere with the
performance of the Services and that this Agreement constitutes the valid and
binding obligation of the Executive. In addition, the Executive represents and
warrants that the execution, delivery and performance of this Agreement will not
(i) constitute a default under or conflict with other activities or any other
agreement, understanding or commitment, to which he is a party, or by which he
is bound and (ii) does not require the consent of any person or entity.

 

3.COMPENSATION.

 

3.1.       Subject to the performance of the Services to be rendered hereunder,
the Company shall pay to the Executive for all Services rendered hereunder a
monthly fee in an aggregate amount of 16,000 USD (the “Compensation”).
Additionally the Executive will get a monthly fee in an aggregate amount of
$1,500 for a car lease. The Company and Executive will evaluate the
Consideration each year following the Initial Term. If the Monthly fee will be
paid in New Israeli Shekel the exchange rate will not be lower then 3.5 NIS to 1
USD.

 

3.2.       The Compensation shall be paid to the Executive against an invoice
validly issued, in accordance with applicable law, at the end of each calendar
month under this Agreement, and the Company will pay Executive the Compensation
within five (5) business days from the receipt of any such invoice.

 

3.3.       The executive will be entitled to annual leave of 21 working days per
year.

 

3.4.       Except as provided herein, the Compensation shall constitute the full
and total compensation due to the Executive under this Agreement, and the
Executive shall not be entitled to any other form of compensation, commission,
fee, securities, remuneration, reimbursement or any other form of payment or
consideration for the provision of Services hereunder.

 

3.5.       The Executive shall be solely responsible for, and will make proper
and timely payment of, any and all withholding, taxes, duties, fees and/or other
impositions that may be levied pursuant to applicable law upon the Executive in
connection with the provision of the Services hereunder, the fulfillment of the
Duties of Executive. In the event that pursuant to any law or regulation, tax is
required to be withheld at source from any payment made to the Executive, the
Company shall withhold said tax at the rate set forth in the certification
issued by the appropriate taxing authority or at the rate determined by said law
or regulation. Executive agrees to indemnify the Company against all claims,
liabilities or expenses the Company incurs as a result of a breach of
Executive’s obligations under this Section 3.4.

 

3.6.       Executive shall be reimbursed by the Company for all reasonable
expenses that shall have been incurred by Executive in performing his Services
and/or for promoting the business of the Company, upon submission of a monthly
statement of documented expenses. All expenses will be reimbursed in accordance
with the Company’s standard policies and procedures. Reimbursement pursuant to
this Section 3.5 shall be affected within five business days after the
submission of each statement as aforesaid.

 



2

 

 

3.7.       The Company will consider from time to time whether to reward
Executive with other consideration for his Services such as: bonuses, options
and/or other securities, at the sole discretion of the Company. The Executive
shall be entitled to participate in the Company’s incentive plans, if any, and
to receive such bonus payments or incentive compensation as may be determined at
any time or from time to time by the Board of Directors of the Company (or any
authorized committee thereof) in its discretion.

 

4.TERMINATION.

 

4.1.       Both Parties shall be entitled to terminate this Agreement, for any
reason and at any time, by providing at least 90 days’ prior written notice to
the other Party. Executive will continue to render Services during the 90 days
period unless otherwise requested by the Company.

 

4.2.       Notwithstanding the above, the Company shall be entitled to terminate
this Agreement with immediate effect and without prior notice, at any time, (i)
for Cause or (ii) due to the death or Disability (as defined below) of the
Executive. For the purpose of this Section 4:

 

4.2.1.       “Disability” shall mean (i) any physical or mental illness or
injury, as a result of which the Executive fails to render the Services required
of him pursuant to this Agreement, for (a) a period of two (2) successive
months, or (b) an aggregate of two (2) months in any twelve (12) month period,
upon which disability shall be deemed to occur upon the end of such two-month
period.

 

4.2.2.       “Cause” shall mean the occurrence of any (one or more) of the
following circumstances: (i) the filing and conviction of any indictment(s)
against the Executive for any crime, felony or offense in any jurisdiction (ii)
a breach by the Executive of any of the material terms or conditions hereof,
provided that such breach, if reasonably curable, is not cured within fourteen
(14) days of the date that such breach began; (iii) any material negligent,
fraudulent or bad faith act or omission by the Executive concerning toward the
Company, or any act or omission by the Executive designed to harm the Company;
(iv) any act of fraud or embezzlement of funds of the Company by the Executive;
or (v) falsification of the Company’s records or reports or any other willful
misconduct by the Executive in connection with the business affairs of the
Company.

 

4.3.       Upon termination, neither Party shall have any further obligations
under this Agreement, except for the obligations, which by their terms survive
this termination. Upon termination and, in any case, upon the Company’s request,
the Executive shall return immediately to the Company or destroy all
Confidential Information (as defined below) and copies thereof and any other
property belonging to the Company, including, but not limited to (if
applicable), any confidential materials, keys, documents, reports, research
records, computer files and/or records, passwords for all computer records, bank
statements, checks or any other Company materials.

 

4.4.       Any termination of this Agreement shall not affect the Executive’s
eligibility to receive payment of Compensation and reimbursement of expenses for
Services already provided to the Company prior to the date that notice of
termination is provided by either Party, or at such later date as the Parties
may agree.

 



3

 

 

5.CONFIDENTIALITY; PROPRIETARY RIGHTS; NON-COMPETE.

 

5.1.       Confidential Information.

 

5.1.1.       The Executive acknowledges that the Executive will, either directly
or indirectly, have access to and be entrusted with Confidential Information
(whether oral, written or by inspection) relating to the Company or its
respective affiliates, associates or customers. “Confidential Information”
includes all non-public, confidential or proprietary information in any form,
tangible or intangible, which pertains in any manner to the Company, including
information produced or acquired by the Executive, or any other employee or
consultant, in the course of performing services for or on behalf of the
Company. The Executive acknowledges that Confidential Information is intended to
be broadly defined and construed and shall include all information whose
unauthorized disclosure could be detrimental to the Company’s interests, whether
or not the Company has expressly identified such information as Confidential
Information.

 

5.1.2.       The Executive acknowledges that the Company’s Confidential
Information constitutes a proprietary right, which the Company is entitled to
protect. Accordingly, the Executive covenants and agrees that the Executive will
keep in strict confidence the Company’s Confidential Information and will not,
without prior written consent of the Company, disclose, use or otherwise
disseminate the Company’s Confidential Information, directly or indirectly, to
any third party.

 

5.1.3.       The general prohibitions contained in this Section 5.1 against the
unauthorized disclosure, use or dissemination of the Company’s Confidential
Information will not apply in respect of any Company Confidential Information
that:

 

(i)         is available to the public generally as of the Effective Date;

 

(ii)        becomes part of the public domain through no fault of, or breach of
Section 5.1 by, the Executive;

 

(iii)       was known or in the lawful possession of the Executive prior to the
Effective Date; or

 

(iv)       is compelled by applicable law to be disclosed, provided that the
Executive gives the Company prompt written notice of such requirement prior to
such disclosure unless otherwise specifically requested by law not to do so, and
provides assistance at the request and expense of the Company, in obtaining an
order protecting the Company’s Confidential Information from public disclosure.

 

5.1.4.       The Executive agrees that, upon termination of his services for the
Company, he will immediately surrender to the Company or destroy, at the
Company’s election, all Company Confidential Information then in his possession
or under his control.

 

5.2.       Non Competition. The Executive agrees and undertakes that he will
not, at any time during the Term and for a period of twelve (12) months
thereafter, become financially interested in or be employed by business or
venture that competes directly with the Company.

 



4

 

 

5.3.       No Solicitation. The Executive covenants and undertakes that he will
not, at any time during the Term and for a period of twelve (12) months
thereafter, for any reason, directly or indirectly, in any way:

 

5.3.1.       solicit, hire or engage the services of any employee or consultant
of the Company or its affiliates or persuade or attempt to persuade any such
individual to terminate his employment or relationship with the Company or any
of its affiliates;

 

5.3.2.       persuade or attempt to persuade any Customer and /or supplier to
restrict, limit or discontinue purchasing or selling and/or providing and/or
retaining the services provided by the Company or supplied to the Company or any
of its affiliates to any such Customer or Supplier or to reduce the amount of
business which any such Customer and/or Supplier has customarily done, or
contemplates doing, with the Company or any of its affiliates in respect of the
Company’s business, or to solicit or take away, or attempt to solicit or take
away, from the Company or any of its affiliates any of its Customers and/or
Suppliers in respect of the Company’s business.

 

5.3.3.       For the purposes of this Agreement, “Customer” and “Supplier” means
any Person who is, at any time during the Term, a customer and or a supplier of
the Company, respectively.

 

6.THE NATURE OF THE CONTRACTUAL RELATIONSHIP.

 

6.1.       Independent Contractor. The Executive shall at all times act as an
independent contractor, and shall not be, and/or claim to be, an employee of the
Company. The Executive warrants that he is aware that this Agreement is only an
agreement for the provision of services on a strictly contractual basis and does
not create employer-employee relations between him and the Company and does not
confer upon her any rights, except for those explicitly set forth herein.

 

6.2.       No Employment Status. The Executive undertakes that he and/or anyone
on its/her behalf shall not claim, demand, sue or bring any cause of action
against the Company in connection with alleged employer-employee relations
between him and the Company, and/or any right and/or payment that an employee is
entitled to, and if he does so, he shall indemnify the Company upon its first
demand for any expense that may be occasioned to it in respect of, or in
connection with, a claim as aforesaid, including legal fees. Without prejudice
to the generality of the aforesaid, it is hereby agreed that the Executive shall
not be entitled to, and knowingly and voluntarily waive any rights to, receive
from the Company severance pay and/or any other payment and/or other
consideration deriving from employer-employee relations and/or the termination
thereof and/or any social benefits including, but not limited to, health and
accident insurance, life insurance, sick leave, pension or vacation and similar
benefits.

 

7.MISCELLANEOUS.

 

7.1.       Equitable Relief. The Executive agrees that any breach of Section 5
above would cause irreparable damage to the Company and that, in the event of
such breach, the Company shall have, in addition to any and all remedies of law,
the right to an injunction, specific performance or other equitable relief to
prevent the violation or threatened violation of the Executive’s obligations
hereunder.

 

7.2.       Waiver. Any waiver by a Party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or any other provision hereof. All waivers by any Party shall be in
writing.

 

7.3.       Severability; Reformation. In case any one or more of the provisions
(or parts of a provision) contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision (or part of
a provision) of this Agreement; and this Agreement shall, to the fullest extent
lawful, be reformed and construed as if such invalid or illegal or unenforceable
provision (or part of a provision), had never been contained herein, and such
provision (or part of the provision) reformed so that it would be valid, legal
and enforceable to the maximum extent possible, provided that the same does not
curtail the original intent of the Parties as evidenced herein. Without limiting
the foregoing, if any provision (or part of provision) contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
activity or subject, it shall be construed by limiting and reducing it, so as to
be enforceable to the fullest extent compatible with then existing applicable
law.

 



5

 

 

7.4.       Assignment. The Company shall have the right, subject to the delivery
of a prior written notice to the Executive, to assign its rights and obligations
under this Agreement to a party which assumes the Company’ obligations
hereunder. The Executive shall not have the right to assign his rights or
obligations under this Agreement without the prior written consent of the
Company.

 

7.5.       Headings; Interpretation. Headings and subheadings are for
convenience only and shall not be deemed to be a part of this Agreement. The
preamble, exhibits and schedules to this Agreement constitute an integral part
hereof. Words in the singular shall include the plural and vice versa; and
reference to a person shall also include corporate bodies and other legal
entities.

 

7.6.       Amendments. This Agreement may be amended or modified, in whole or in
part, only by an instrument in writing signed by the Company and the Executive.

 

7.7.       Notices. Any notices or other communications required hereunder shall
be in writing and shall be deemed given when delivered in person or when mailed,
by certified or registered first class mail, postage prepaid, return receipt
requested, addressed to the Parties at their addresses specified in the preamble
to this Agreement or to such other addresses of which a Party shall have
notified the others in accordance with the provisions of this Section 7.7, and
shall be deemed effectively given upon the earlier of actual receipt or: (a)
personal delivery to the Party to be notified, (b), if sent by electronic mail
or facsimile (with electronic confirmation of receipt) on the recipient’s next
business day, (c) three (3) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1)
business day after deposit with a nationally recognized overnight courier,
freight prepaid, specifying next business day delivery, with written
verification of receipt.

 

7.8.       Governing Law. This Agreement shall be governed by the internal laws
of the State of Nevada, without regard to its conflict of law provisions.

 

7.9.       Entire Agreement. This Agreement supersedes all prior agreements,
written or oral, between the Parties hereto relating to the subject matter of
this Agreement.

 

7.10.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original and all of which shall
be deemed a single agreement.

 

[Remainder of Page Left Intentionally Blank]

 



6

 



 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered on and as of the Effective Date.



            COMPANY:   EXECUTIVE:               BLUE SPHERE CORPORATION        
            By: /s/ Shlomo Palas   By: /s/ Yossi Keret               Name:
Shlomo Palas   Name: Yossi Keret               Title: President & Chief
Executive Officer        

 



7

